941 F.2d 1207
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Darnell JONES, Plaintiff-Appellant,v.Edward D. CAREY, Defendant-Appellee.
No. 91-7116.
United States Court of Appeals, Fourth Circuit.
Submitted July 18, 1991.Decided Aug. 22, 1991.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.   James C. Turk, Chief District Judge.  (CA-90-697-R)
Darnell Jones, appellant pro se.
Elizabeth Miller Parrish, Sands, Anderson, Marks & Miller, Richmond, Va., for appellee.
W.D.Va.
AFFIRMED.
Before DONALD RUSSELL, WIDENER and SPROUSE, Circuit Judges.
OPINION
PER CURIAM:


1
Darnell Jones appeals from the district court's order denying relief under 42 U.S.C. § 1983.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Jones v. Carey, CA-90-697-R (W.D.Va. Mar. 7 and May 31, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.